Citation Nr: 1232614	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-24 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In April 2005, the Veteran testified at a video conference hearing before the Board.  However, the Acting Veterans Law Judge who conducted that hearing is no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his claim made by the Veterans Law Judge who conducted a hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, correspondence was sent to the Appellant in August 2012 to determine whether he desired a new hearing in this case.  The Board received a response from the Veteran that same month, wherein he indicated he wanted to have another hearing before a Veterans Law Judge via a video conference hearing.  Video conference hearings are scheduled by the RO.  38 C.F.R. §§ 20.700, 20.704(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

